                    Case 1:18-cr-00407-KMW Document 27 Filed 08/17/21 Page 1 of 1
.   ,.




         UNITED STATES DISTRICT COURT
                                                                             ,.SEALED
         SOUTHERN DISTRICT OF NEW YORK

         ----------------------------------------------------------------X

         UNITED STATES OF AMERICA

                          -v-                                                           ORDER

         CARLOS MANUEL BETANCES LUNA MERA,                                       18 CR 407 (KMW)

                                             Defendant.

         ---------------------------------------------------------------X

         KIMBA M. WOOD, District Judge:

                 The parties are directed to appear on May 29, 2019, at 11 :00 a.m.

                 The Government has requested an adjournment of the next pre-trial conference scheduled

         for April 29, because the parties are in discussion about a possible disposition short of trial.

                 The Court excludes the time from today until May 29, 2019, from the running of the

         Speedy Trial Act clock pursuant to Title 18 U.S.C. § 3161(h)(7)(A). The Court finds that the

         granting of such a continuance best serves the ends of justice and outweighs the best interest of

         the public and the defendant in a speedy trial because the parties need this additional time to

         discuss a disposition of this case short of trial.


         Dated: New York, New York
                April 29, 2019



                                                                   KIMBA M. WOOD
                                                             UNITED STATES DISTRICT JUDGE
